                      1   Jeremy J. Taylor (SBN 249075)                   Jeffrey J. Toney (pro hac vice)
                          jeremy.taylor@bakerbotts.com                    Ralph E. Gaskins (pro hac vice)
                      2   BAKER BOTTS L.L.P.                              Jackie L. Toney (pro hac vice)
                          San Francisco, CA 94111
                      3   Tel: (415) 291-6200                             Paul G. Williams (pro hac vice)
                          Fax: (415) 291-6300                             KASOWITZ BENSON TORRES LLP
                      4                                                   1349 West Peachtree Street NW, Suite 1500
                          Bryant C. Boren, Jr. (SBN 260602)               Atlanta, Ga 30309
                      5   bryant.c.boren@bakerbotts.com                   Telephone: (404) 260-6080
                          Elizabeth K. Boggs (SBN 280555)                 Facsimile: (404) 260-6081
                      6   betsy.boggs@bakerbotts.com                      jtoney@kasowitz.com
                          John F. Gaustad (SBN 279893)
                      7   john.gaustad@bakerbotts.com                     rgaskins@kasowitz.com
                          Keith M. Jurek (SBN 310856)                     jatoney@kasowitz.com
                      8   keith.jurek@bakerbotts.com                      pwilliams@kasowitz.com
                          BAKER BOTTS L.L.P.
                      9   1001 Page Mill Road                             Lyn R. Agre (SBN 178218)
                          Building One, Suite 200                         Margaret A. Ziemianek (SBN
                     10   Palo Alto, California 94304                     233418)
                          Phone: (650) 739-7500
                     11   Fax: (650) 739-7699                             KASOWITZ BENSON TORRES LLP
                                                                          101 California Street, Suite 2300
                     12   Jennifer C. Tempesta (admitted pro hac vice)    San Francisco, California 94111
                          BAKER BOTTS L.L.P.                              Telephone: (415) 421-6140
                     13   30 Rockefeller Plaza                            Facsimile: (415) 398-5030
                          New York, NY 10112
BAKER BOTTS L.L.P.




                                                                          lagre@kasowitz.com
                     14   Phone: (212) 408-2500
                          Fax: (212) 408-2501                             mziemianek@kasowitz.com
                     15
                          Attorneys for Defendant Lyft, Inc.              Attorneys for Plaintiff RideApp, Inc.
                     16
                                                     UNITED STATES DISTRICT COURT
                     17                            NORTHERN DISTRICT OF CALIFORNIA
                                                        SAN FRANCISCO DIVISION
                     18

                     19   RIDEAPP, INC.                                  Case No. 18-CV-07152-JST
                     20                     Plaintiff,                   JOINT STIPULATION AND [PROPOSED]
                                 v.                                      ORDER EXTENDING TIME FOR
                     21                                                  MOTION TO DISMISS BRIEFING AND
                                                                         EXPERT CLAIM CONSTRUCTION
                     22   LYFT, INC.                                     DISCOVERY
                     23                     Defendant.
                     24

                     25

                     26

                     27

                     28

                          STIPULATION TO EXTEND TIME                                              Case No. 18-CV-07152-JST
                      1
                                  Pursuant to Civil L.R. 6-1(b) and 6-2, plaintiff RideApp, Inc. (“RideApp”) and defendant
                      2
                          Lyft, Inc. (“Lyft”) hereby stipulate as follows:
                      3
                                  WHEREAS on March 20, 2019, the Court entered a Scheduling Order setting the claim
                      4
                          construction discovery cut-off deadline at August 19, 2019 (Docket No. 74);
                      5
                                  WHEREAS the parties have agreed to exchange expert declarations with their claim
                      6
                          construction briefs and have agreed to make their respective experts available for a deposition
                      7
                          shortly after service their respective expert declaration;
                      8
                                  WHEREAS Lyft filed its motion to dismiss the second amended complaint on June 26, 2019
                      9
                          (Docket No. 89), noticing a hearing date of August 8, 2019;
                     10
                                  WHEREAS RideApp’s response to the motion to dismiss is currently due on July 10, 2019
                     11
                          and Lyft’s reply is currently due on July 17, 2019;
                     12
                                  WHEREAS this Court has, pursuant to the parties’ stipulation, previously granted one
                     13
                          unrelated request for extension of time, giving RideApp additional time to file an opposition to
BAKER BOTTS L.L.P.




                     14
                          Lyft’s original motion for judgment on the pleadings, and giving Lyft additional time to file a reply
                     15
                          (Docket No. 75);
                     16
                                  WHEREAS the parties do not expect that these proposed changes will impact any other dates
                     17
                          already fixed by Court Order, including the Patent L.R. 4-5 and 4-6 deadlines set in the Court’s
                     18
                          March 20, 2019 Scheduling Order (Docket No. 74) or the proposed date for the hearing on the
                     19
                          motion to dismiss noticed in that motion (Docket No. 89); THE PARTIES HEREBY STIPULATE
                     20
                          and jointly request that the Court extend the deadlines for briefing on Lyft’s motion to dismiss such
                     21
                          that:
                     22
                                  1. The deadline for RideApp’s responsive brief is extended one week until July 17, 2019;
                     23
                                     and
                     24
                                  2. The deadline for Lyft’s reply brief is extended one week until July 24, 2019.
                     25
                                  THE PARTIES FURTHER STIPULATE and jointly request that the Court extend expert
                     26
                          claim construction discovery such that:
                     27
                                  1. If RideApp intends to rely on expert testimony for claim construction:
                     28
                                           a.   RideApp may disclose a declaration from its expert with its Opening Claim

                          STIPULATION TO EXTEND TIME                                                  Case No. 18-CV-07152-JST
                                                                             1
                      1                   Construction Brief;

                      2              b. RideApp will make its expert available for a deposition shortly after disclosing

                      3                   its expert’s declaration, such that Lyft has adequate time to incorporate testimony

                      4                   from the deposition into its Responsive Claim Construction Brief;

                      5       2. If Lyft intends to rely on expert testimony for claim construction:

                      6              a.   Lyft may disclose a declaration from its expert with its Responsive Claim

                      7                   Construction Brief; and

                      8              b. Lyft will make its expert available for a deposition shortly after disclosing its

                      9                   expert declaration, such that RideApp has adequate time to incorporate testimony

                     10                   from the deposition into its Reply Claim Construction Brief.

                     11

                     12
                                                                                 ISTRIC
                                                                            TES D      TC
                     13
                                                                          TA
BAKER BOTTS L.L.P.




                                                                                                        O
                                                                     S




                                                                                                         U
                                                                    ED




                     14



                                                                                                          RT
                                                                                           DERED
                                                                UNIT




                                                                                 O OR
                                                                         IT IS S
                     15



                                                                                                                R NIA
                     16

                                                                                                . Ti ga r
                                                                NO




                     17
                                                                                           nS
                                                                              J u d ge J o
                                                                                                                FO
                                                                 RT




                     18
                                                                                                            LI


                                                                         ER
                                                                    H




                                                                                                        A



                     19
                                                                              N                             C
                                                                                  D IS T IC T        OF         Dated: July 9, 2019
                     20                                                                 R
                     21

                     22

                     23

                     24

                     25

                     26

                     27
                     28
                          STIPULATION TO EXTEND TIME                                                   Case No. 18-CV-07152-JST
                                                                              2
                      1   Dated: July 8, 2019          Respectfully submitted,

                      2                                BAKER BOTTS L.L.P.
                      3                                /s/ Jeremy J. Taylor
                      4                                Bryant C. Boren, Jr. (SBN 260602)
                      5                                bryant.c.boren@bakerbotts.com
                                                       Elizabeth K. Boggs (SBN 280555)
                      6                                betsy.boggs@bakerbotts.com
                                                       John F. Gaustad (SBN 279893)
                      7                                john.gaustad@bakerbotts.com
                                                       Keith M. Jurek (SBN 310856)
                      8                                keith.jurek@bakerbotts.com
                      9                                BAKER BOTTS L.L.P.
                                                       1001 Page Mill Road
                     10                                Building One, Suite 200
                                                       Palo Alto, California 94304
                     11                                Phone: (650) 739-7500
                                                       Fax: (650) 739-7699
                     12

                     13                                Jeremy J. Taylor (SBN 249075)
BAKER BOTTS L.L.P.




                                                       jeremy.taylor@bakerbotts.com
                     14                                BAKER BOTTS L.L.P.
                                                       San Francisco, CA 94111
                     15                                Tel: (415) 291-6200
                                                       Fax: (415) 291-6300
                     16

                     17                                Jennifer C. Tempesta (admitted pro hac vice)
                                                       jennifer.tempesta@bakerbotts.com
                     18                                BAKER BOTTS L.L.P.
                                                       30 Rockefeller Plaza
                     19                                New York, NY 10112
                                                       Phone: (212) 408-2500
                     20
                                                       Fax: (212) 408-2501
                     21
                                                       Attorneys for Defendant LYFT, INC.
                     22

                     23

                     24

                     25

                     26

                     27
                     28
                          STIPULATION TO EXTEND TIME                          Case No. 18-CV-07152-JST
                                                       3
                          Dated: July 8, 2019              /s/ Jeffrey J. Toney
                      1                                    Jeffrey J. Toney (pro hac vice)
                      2                                    Ralph E. Gaskins (pro hac vice)
                                                           Jackie L. Toney (pro hac vice)
                      3                                    Paul G. Williams (pro hac vice)
                                                           KASOWITZ BENSON TORRES LLP
                      4                                    1349 West Peachtree Street, N.W., Suite 1500
                                                           Atlanta, Georgia 30309
                      5                                    Telephone: (404) 260-6080
                      6                                    Facsimile: (404) 260-6081
                                                           jtoney@kasowitz.com
                      7                                    rgaskins@kasowitz.com
                                                           jatoney@kasowitz.com
                      8                                    pwilliams@kasowitz.com
                      9
                                                           Lyn R. Agre (SBN 178218)
                     10                                    Margaret A. Ziemianek (SBN233418)
                                                           KASOWITZ BENSON TORRES LLP
                     11                                    101 California Street, Suite 2300
                                                           San Francisco, California 94111
                     12                                    Telephone: (415) 421-6140
                                                           Facsimile: (415) 398-5030
                     13
BAKER BOTTS L.L.P.




                                                           lagre@kasowitz.com
                     14                                    mziemianek@kasowitz.com

                     15                                    Attorneys for Plaintiff RideApp, Inc.
                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27
                     28
                          STIPULATION TO EXTEND TIME                          Case No. 18-CV-07152-JST
                                                       4
